 

Exhibit 10.4

ASSEMBLY BIOSCIENCES, INC.

2019 Inducement Award PLAN

1.Purposes of the Plan.  The purposes of this Plan are to attract and retain the
best available personnel, to provide an inducement material for such persons to
enter into employment with the Company or a Related Entity within the meaning of
Rule 5635(c)(4) of the NASDAQ Listing Rules and to promote the success of the
Company’s business.

2.Definitions.  The following definitions shall apply as used herein and in the
individual Award Agreements except as defined otherwise in an individual Award
Agreement.  In the event a term is separately defined in an individual Award
Agreement, such definition shall supersede the definition contained in this
Section 2.

(a)“Administrator” means the Board or any of the Committees appointed to
administer the Plan.

(b)“Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b‑2 promulgated under the Exchange Act.

(c)“Applicable Laws” means the legal requirements relating to the Plan and the
Awards under applicable provisions of federal and state securities laws, the
corporate laws of the state of Delaware, the Code, the rules of any applicable
stock exchange or national market system, and the rules of any non-U.S.
jurisdiction applicable to Awards granted to residents therein.

(d)“Assumed” means that pursuant to a Corporate Transaction either (i) the Award
is expressly affirmed by the Company or (ii) the contractual obligations
represented by the Award are expressly assumed (and not simply by operation of
law) by the successor entity or its Parent in connection with the Corporate
Transaction with appropriate adjustments to the number and type of securities of
the successor entity or its Parent subject to the Award and the exercise or
purchase price thereof which at least preserves the compensation element of the
Award existing at the time of the Corporate Transaction as determined in
accordance with the instruments evidencing the agreement to assume the Award.

(e)“Award” means the grant of an Option, SAR, Dividend Equivalent Right,
Restricted Stock, Restricted Stock Unit or other right or benefit under the
Plan.

(f)“Award Agreement” means the written agreement evidencing the grant of an
Award executed by the Company and the Grantee, including any amendments thereto.

(g)“Board” means the Board of Directors of the Company.

1

 

--------------------------------------------------------------------------------

 

(h)“Cause” means, with respect to the termination by the Company or a Related
Entity of the Grantee’s Continuous Service, that such termination is for “Cause”
as such term (or word of like import) is expressly defined in a then-effective
written agreement between the Grantee and the Company or such Related Entity, or
in the absence of such then-effective written agreement and definition, is based
on, in the determination of the Administrator, the Grantee’s:  (i) performance
of any act or failure to perform any act in bad faith and to the detriment of
the Company or a Related Entity; (ii) dishonesty, intentional misconduct or
material breach of any agreement with the Company or a Related Entity; or
(iii) commission of a crime involving dishonesty, breach of trust, or physical
or emotional harm to any person; provided, however, that with regard to any
agreement that defines “Cause” on the occurrence of or in connection with a
Corporate Transaction, such definition of “Cause” shall not apply until a
Corporate Transaction actually occurs.

(i)“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

(j)“Committee” means any committee composed of members of the Board appointed by
the Board to administer the Plan.

(k)“Common Stock” means the Company’s Common Stock, par value $0.001 per share.

(l)“Company” means Assembly Biosciences, Inc., a Delaware corporation, or any
successor entity that adopts the Plan in connection with a Corporate
Transaction.

(m)“Consultant” means any natural person (other than an Employee or a Director,
solely with respect to rendering services in such person’s capacity as a
Director) who provides bona fide services to the Company or any Related Entity,
within the meaning of Form S-8 promulgated under the Securities Act of 1933, as
amended.

(n)“Continuous Service” means that the provision of services to the Company or a
Related Entity in any capacity of Employee, Director or Consultant is not
interrupted or terminated.  In jurisdictions requiring notice in advance of an
effective termination as an Employee, Director or Consultant, Continuous Service
shall be deemed terminated upon the actual cessation of providing services to
the Company or a Related Entity notwithstanding any required notice period that
must be fulfilled before a termination as an Employee, Director or Consultant
can be effective under Applicable Laws.  A Grantee’s Continuous Service shall be
deemed to have terminated either upon an actual termination of Continuous
Service or upon the entity for which the Grantee provides services ceasing to be
a Related Entity.  Continuous Service shall not be considered interrupted in the
case of (i) any approved leave of absence, (ii) transfers among the Company, any
Related Entity, or any successor in any capacity of Employee, Director or
Consultant, or (iii) any change in status as long as the individual remains in
the service of the Company or a Related Entity in any capacity of Employee,
Director or Consultant (except as otherwise provided in the Award
Agreement).  An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.  

2

 

--------------------------------------------------------------------------------

 

(o)“Corporate Transaction” means any of the following transactions, provided,
however, that the Administrator shall determine under parts (iv) and (v) whether
multiple transactions are related, and its determination shall be final, binding
and conclusive:

(i)a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

(ii)the sale, transfer or other disposition of all or substantially all of the
assets of the Company;

(iii)the complete liquidation or dissolution of the Company;

(iv)any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger; or

(v)acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities.

(p) “Director” means a member of the Board or the board of directors of any
Related Entity.

(q)“Disability” means “disability” as defined in the long-term disability policy
of the Company or the Related Entity to which the Grantee provides services
regardless of whether the Grantee is covered by such policy.  If the Company or
the Related Entity to which the Grantee provides service does not have a
long-term disability plan in place, “Disability” means that a Grantee is unable
to carry out the responsibilities and functions of the position held by the
Grantee by reason of any medically determinable physical or mental impairment
for a period of not less than ninety (90) consecutive days.  A Grantee will not
be considered to have incurred a Disability unless he or she furnishes proof of
such impairment sufficient to satisfy the Administrator in its discretion.

(r)“Dividend Equivalent Right” means a right entitling the Grantee to
compensation measured by dividends paid with respect to Common Stock.

(s)“Employee” means any person, including an Officer or Director, who is in the
employ of the Company or any Related Entity, subject to the control and
direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance.  The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.

3

 

--------------------------------------------------------------------------------

 

(t)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(u)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows.

(i)If the Common Stock is listed on one or more established stock exchanges or
national market systems, including without limitation The NASDAQ Global Select
Market, The NASDAQ Global Market or The NASDAQ Capital Market of The NASDAQ
Stock Market LLC, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on the
principal exchange or system on which the Common Stock is listed (as determined
by the Administrator) on the date of determination (or, if no closing sales
price or closing bid was reported on that date, as applicable, on the last
trading date such closing sales price or closing bid was reported), as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable;

(ii)If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, its
Fair Market Value shall be the closing sales price for such stock as quoted on
such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

(iii)In the absence of an established market for the Common Stock of the type
described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Administrator in a manner in compliance with Section 409A of
the Code.

(v)“Grantee” means an individual who receives an Award under the Plan.

(w)“Non-Qualified Stock Option” means an Option not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

(x)“Officer” means a person who is an officer of the Company or a Related Entity
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

(y)“Option” means a Non-Qualified Stock Option to purchase Shares pursuant to an
Award Agreement granted under the Plan.

(z)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(aa)“Plan” means this Assembly Biosciences, Inc. 2019 Inducement Award Plan.

(bb)“Post-Termination Exercise Period” means the period specified in the Award
Agreement of not less than thirty (30) days commencing on the date of
termination (other than termination by the Company or any Related Entity for
Cause) of the Grantee’s Continuous Service, or such longer period as may be
applicable upon death or Disability.

4

 

--------------------------------------------------------------------------------

 

(cc)“Related Entity” means any Parent or Subsidiary of the Company.

(dd)“Replaced” means that pursuant to a Corporate Transaction the Award is
replaced with a comparable stock award or a cash incentive program of the
Company, the successor entity (if applicable) or Parent of either of them which
preserves the compensation element of such Award existing at the time of the
Corporate Transaction and provides for subsequent payout in accordance with the
same (or a more favorable) vesting schedule applicable to such Award.  The
determination of Award comparability shall be made by the Administrator and its
determination shall be final, binding and conclusive.

(ee)“Restricted Stock” means Shares issued under the Plan to the Grantee for
such consideration, and subject to such restrictions on transfer, rights of
first refusal, repurchase provisions, forfeiture provisions, and other terms and
conditions as established by the Administrator.  

(ff)“Restricted Stock Units” means an Award which may be earned in whole or in
part upon the passage of time or the attainment of performance criteria
established by the Administrator and which may be settled for cash, Shares or
other securities or a combination of cash, Shares or other securities as
established by the Administrator.

(gg)“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.

(hh)“SAR” means a stock appreciation right entitling the Grantee to Shares or
cash compensation, as established by the Administrator, measured by appreciation
in the value of Common Stock.

(ii)“Share” means a share of the Common Stock.

(jj)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3.Stock Subject to the Plan.

(a)Subject to the provisions of Sections 3(b) and 12 below, the maximum
aggregate number of Shares which may be issued pursuant to all Awards is Five
Hundred Thousand (500,000) Shares.  The Shares granted under the Plan may be
authorized, but unissued, or reacquired Common Stock.  

(b)Any Shares covered by an Award (or portion of an Award) which is forfeited,
canceled or expires (whether voluntarily or involuntarily) shall be deemed not
to have been issued for purposes of determining the maximum aggregate number of
Shares which may be issued under the Plan.  Shares that actually have been
issued under the Plan pursuant to an Award shall not be returned to the Plan and
shall not become available for future issuance under the Plan, except that if
Options or other Awards granted under this Plan are forfeited, canceled, expired
or repurchased by the Company, such Shares shall become available for future
grant under the Plan.  In the event any Option or other Award granted under the
Plan is exercised through the tendering of shares of Common Stock (either
actually or through attestation) or

5

 

--------------------------------------------------------------------------------

 

withholding shares of Common Stock, or in the event tax withholding obligations
are satisfied by tendering or withholding shares of Common Stock, any shares of
Common Stock so tendered or withheld shall not again be available for awards
under the Plan.  Shares of Common Stock subject to an SAR granted pursuant to
Section 6(k) of this Plan that are not issued in connection with cash or stock
settlement of the exercise of the SAR shall not again be available for award
under the Plan.  Shares of Common Stock reacquired by the Company on the open
market or otherwise using cash proceeds from the exercise of Options shall not
be available for awards under the Plan.

4.Administration of the Plan.

(a)Plan Administrator.  

(i)Administration – General.  The Plan shall be administered by (A) the Board or
(B) a Committee designated by the Board, which Committee shall be constituted in
such a manner as to satisfy the Applicable Laws and to permit such grants and
related transactions under the Plan to be exempt from Section 16(b) of the
Exchange Act in accordance with Rule 16b‑3.  Once appointed, such Committee
shall continue to serve in its designated capacity until otherwise directed by
the Board.  

(ii)Administration in Compliance with Rule 5605(a)(2) of the NASDAQ Listing
Rules.  Notwithstanding the foregoing or anything in the Plan to the contrary,
the grant of Awards will be approved by the Company’s independent compensation
committee or a majority of the Company’s independent directors (as defined in
Rule 5605(a)(2) of the NASDAQ Listing Rules) in order to comply with the
exemption from the stockholder approval requirement for “inducement grants”
provided under Rule 5635(c)(4) of the NASDAQ Listing Rules.

(b)Powers of the Administrator.  Subject to Applicable Laws and the provisions
of the Plan (including any other powers given to the Administrator hereunder),
and except as otherwise provided by the Board, the Administrator shall have the
authority, in its discretion:

(i)to select the individuals to whom Awards may be granted from time to time
hereunder; provided that Awards may only be granted to individuals who satisfy
the standards for inducement grants under Rule 5635(c)(4) of the NASDAQ Listing
Rules;

(ii)to determine whether and to what extent Awards are granted hereunder;

(iii)to determine the number of Shares or the amount of other consideration to
be covered by each Award granted hereunder;

(iv)to approve forms of Award Agreements for use under the Plan;

(v)to determine the type, terms and conditions of any Award granted hereunder;

(vi)to establish additional terms, conditions, rules or procedures to
accommodate the rules or laws of applicable non-U.S. jurisdictions and to afford
Grantees favorable treatment under such rules or laws; provided, however, that
no Award shall be granted under any such additional terms, conditions, rules or
procedures with terms or conditions which are inconsistent with the provisions
of the Plan;

6

 

--------------------------------------------------------------------------------

 

(vii)to amend the terms of any outstanding Award granted under the Plan,
provided that any amendment that would adversely affect the Grantee’s rights
under an outstanding Award shall not be made without the Grantee’s written
consent;

(viii)to construe and interpret the terms of the Plan and Awards, including
without limitation, any notice of award or Award Agreement, granted pursuant to
the Plan;

(ix)to institute an option exchange program; and

(x)to take such other action, not inconsistent with the terms of the Plan, as
the Administrator deems appropriate.

The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator;
provided that the Administrator may not exercise any right or power reserved to
the Board.  Any decision made, or action taken, by the Administrator or in
connection with the administration of this Plan shall be final, conclusive and
binding on all persons having an interest in the Plan.

(c)Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or as Officers or Employees of the Company or a
Related Entity, members of the Board and any Officers or Employees of the
Company or a Related Entity to whom authority to act for the Board, the
Administrator or the Company is delegated shall be defended and indemnified by
the Company to the extent permitted by law on an after-tax basis against all
reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any claim, investigation, action,
suit or proceeding, or in connection with any appeal therein, to which they or
any of them may be a party by reason of any action taken or failure to act under
or in connection with the Plan, or any Award granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by the Company) or paid by them in satisfaction of a judgment in any such claim,
investigation, action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such claim, investigation, action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct; provided, however, that within thirty (30) days after
the institution of such claim, investigation, action, suit or proceeding, such
person shall offer to the Company, in writing, the opportunity at the Company’s
expense to defend the same.

5.Eligibility.  Awards may be granted to individuals who become employees of the
Company and any Related Entity who satisfy the standards for inducement grants
under Rule 5635(c)(4) of the NASDAQ Listing Rules and where the Award is an
inducement material to the individual’s entering into employment with the
Company or a Related Entity. A person who previously served as an Employee or
Director will not be eligible to receive Awards under the Plan, other than
following a bona fide period of non-employment.  Subject to the foregoing,
Awards may be granted to such individuals who are residing in non-U.S.
jurisdictions as the Administrator may determine from time to time. For clarity,
Awards may not be granted to (1) Consultants or Directors for service in such
capacity, or (2) any individual who was previously an Employee or Director,
other than following a bona fide period of non-employment. All Awards must be
granted either by a majority of the Company’s independent directors or by the
Company’s compensation committee comprised of independent directors within the
meaning of Rule 5605(a)(2) of the NASDAQ Listing Rules.

7

 

--------------------------------------------------------------------------------

 

6.Terms and Conditions of Awards.

(a)Types of Awards. The Administrator is authorized under the Plan to award any
type of arrangement to an individual who becomes an employee that is not
inconsistent with the provisions of the Plan and that by its terms involves or
might involve the issuance of (i) Shares, (ii) cash or (iii) an Option, an SAR,
or similar right with a fixed or variable price related to the Fair Market Value
of the Shares and with an exercise or conversion privilege related to the
passage of time, the occurrence of one or more events, or the satisfaction of
performance criteria or other conditions.  Such awards include, without
limitation, Options, SARs, Restricted Stock, Restricted Stock Units or Dividend
Equivalent Rights, and an Award may consist of one such security or benefit, or
two (2) or more of them in any combination or alternative.  

(b)Designation of Award.  Each Award shall be designated in the Award
Agreement.  In the case of an Option, the Option shall be designated as a
Non-Qualified Stock Option.

(c)Conditions of Award.  Subject to the terms of the Plan, the Administrator
shall determine the provisions, terms, and conditions of each Award including,
but not limited to, the Award vesting schedule, repurchase provisions, rights of
first refusal, forfeiture provisions, form of payment (cash, Shares, or other
consideration) upon settlement of the Award, payment contingencies, and
satisfaction of any performance criteria.  The performance criteria established
by the Administrator may be based on any one of, or combination of, increase in
share price, earnings per share, total stockholder return, return on equity,
return on assets, return on investment, net operating income, cash flow,
revenue, economic value added, initiation or completion of clinical trials,
results of clinical trials, regulatory approval, regulatory submissions, drug
development or commercialization milestones, collaboration milestones or
strategic partnerships.  Partial achievement of the specified criteria may
result in a payment or vesting corresponding to the degree of achievement as
specified in the Award Agreement.  

(d)Acquisitions and Other Transactions.  The Administrator may issue Awards
under the Plan in settlement, assumption or substitution for, outstanding awards
or obligations to grant future awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase or other form of transaction.  

(e)Deferral of Award Payment.  The Administrator may establish one or more
programs under the Plan to permit selected Grantees the opportunity to elect to
defer receipt of consideration upon exercise of an Award, satisfaction of
performance criteria, or other event that absent the election would entitle the
Grantee to payment or receipt of Shares or other consideration under an
Award.  The Administrator may establish the election procedures, the timing of
such elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, Shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Administrator deems
advisable for the administration of any such deferral program.

(f)Separate Programs.  The Administrator may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Administrator from time to time.

8

 

--------------------------------------------------------------------------------

 

(g)Early Exercise.  The Award Agreement may, but need not, include a provision
whereby the Grantee may elect at any time while an Employee, Director or
Consultant to exercise any part or all of the Award prior to full vesting of the
Award.  Any unvested Shares received pursuant to such exercise may be subject to
a repurchase right in favor of the Company or a Related Entity or to any other
restriction the Administrator determines to be appropriate.

(h)Term of Option or SAR.  The term of each Option or SAR shall be the term
stated in the Award Agreement, provided, however, that the term shall be no more
than ten (10) years from the date of grant thereof.  

(i)Transferability of Awards.   Unless the Administrator provides otherwise, in
its sole discretion, no Award may be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Grantee, only by the Grantee.   Notwithstanding the foregoing, the Grantee may
designate one or more beneficiaries of the Grantee’s Award in the event of the
Grantee’s death on a beneficiary designation form provided by the Administrator.

(j)Time of Granting Awards.  The date of grant of an Award shall for all
purposes be the date on which the Administrator makes the determination to grant
such Award, or such other later date as is determined by the Administrator.  

(k)Stock Appreciation Rights.  An SAR may be granted (i) with respect to any
Option granted under this Plan, either concurrently with the grant of such
Option or at such later time as determined by the Administrator (as to all or
any portion of the shares of Common Stock subject to the Option), or (ii) alone,
without reference to any related Option.  Each SAR granted by the Administrator
under this Plan shall be subject to the following terms and conditions.  Each
SAR granted to any participant shall relate to such number of shares of Common
Stock as shall be determined by the Administrator, subject to adjustment as
provided in Section 12.  In the case of an SAR granted with respect to an
Option, the number of shares of Common Stock to which the SAR pertains shall be
reduced in the same proportion that the holder of the Option exercises the
related Option.  The exercise price of an SAR will be determined by the
Administrator, in its discretion, at the date of grant but may not be less than
one-hundred percent (100%) of the Fair Market Value of the shares of Common
Stock subject thereto on the date of grant.  Subject to the right of the
Administrator to deliver cash in lieu of shares of Common Stock (which, as it
pertains to Officers and Directors of the Company, shall comply with all
requirements of the Exchange Act), the number of shares of Common Stock which
shall be issuable upon the exercise of an SAR shall be determined by dividing:

(i)the number of shares of Common Stock as to which the SAR is exercised
multiplied by the amount of the appreciation in such shares (for this purpose,
the “appreciation” shall be the amount by which the Fair Market Value of the
shares of Common Stock subject to the SAR on the exercise date exceeds (1) in
the case of an SAR related to an Option, the exercise price of the shares of
Common Stock under the Option or (2) in the case of an SAR granted alone,
without reference to a related Option, an amount which shall be determined by
the Administrator at the time of grant, subject to adjustment under Section 12);
by

9

 

--------------------------------------------------------------------------------

 

(ii)the Fair Market Value of a share of Common Stock on the exercise date.

In lieu of issuing shares of Common Stock upon the exercise of an SAR, the
Administrator may elect to pay the holder of the SAR cash equal to the Fair
Market Value on the exercise date of any or all of the shares which would
otherwise be issuable.  No fractional shares of Common Stock shall be issued
upon the exercise of an SAR; instead, the holder of the SAR shall be entitled to
receive a cash adjustment equal to the same fraction of the Fair Market Value of
a share of Common Stock on the exercise date or to purchase the portion
necessary to make a whole share at its Fair Market Value on the date of
exercise.  The exercise of an SAR related to an Option shall be permitted only
to the extent that the Option is exercisable under Section 10 on the date of
surrender.  

(l)Compliance with Section 409A of the Code.  Notwithstanding anything to the
contrary set forth herein, any Award that is not exempt from the requirements of
Section 409A of the Code shall contain such provisions so that such Award will
comply with the requirements of Section 409A of the Code.  Such restrictions, if
any, shall be determined by the Administrator and contained in the Award
Agreement evidencing such Award. To the extent that the Administrator determines
that any Award granted hereunder is subject to Section 409A of the Code, the
Award Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the
Code.  To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued or amended after the effective date of the Plan.  Notwithstanding any
provision of the Plan to the contrary, in the event that following the effective
date of the Plan, the Administrator determines that any Award may be subject to
Section 409A of the Code and related Department of Treasury guidance (including
such Department of Treasury guidance as may be issued after the effective date
of the Plan), the Administrator may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to (1)
exempt the Award from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (2) comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance.

(m)Minimum Vesting.  Awards granted to Employees under the Plan that are subject
to time vesting shall not vest or become exercisable until at least one year
after the date of grant, except in the case of death, Disability, retirement,
separation of service or a Corporate Transaction.  

7.Award Exercise or Purchase Price, Consideration and Taxes.

(a)Exercise or Purchase Price.  The exercise or purchase price, if any, for an
Award shall be as follows.

(i)In the case of an Option, the per Share exercise price shall be not less than
one-hundred percent (100%) of the Fair Market Value per Share on the date of
grant.

10

 

--------------------------------------------------------------------------------

 

(ii)In the case of other Awards, such price as is determined by the
Administrator.

(iii)Notwithstanding the foregoing provisions of this Section 7(a), in the case
of an Award issued pursuant to Section 6(d), above, the exercise or purchase
price for the Award shall be determined in accordance with the provisions of the
relevant instrument evidencing the agreement to issue such Award.

(b)Consideration.  Subject to Applicable Laws, the consideration to be paid for
the Shares to be issued upon exercise or purchase of an Option or upon the
issuance of another Award, including the method of payment, shall be determined
by the Administrator.  In addition to any other types of consideration the
Administrator may determine, the Administrator is authorized to accept as
consideration for Shares issued under the Plan the following:

(i)cash;

(ii)check;

(iii)surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require which have a Fair Market
Value on the date of surrender or attestation equal to the aggregate exercise
price of the Shares as to which said Award shall be exercised;

(iv)payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (A) shall provide written instructions to a Company designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company sufficient funds to cover the aggregate exercise
price payable for the purchased Shares and (B) shall provide written directives
to the Company to deliver the certificates (or other evidence satisfactory to
the Company to the extent that the Shares are uncertificated) for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction;

(v)with respect to Options, payment through a “net exercise” such that, without
the payment of any funds, the Grantee may exercise the Option and receive the
net number of Shares equal to (i) the number of Shares as to which the Option is
being exercised, multiplied by (ii) a fraction, the numerator of which is the
Fair Market Value per Share (on such date as is determined by the Administrator)
less the Exercise Price per Share, and the denominator of which is such Fair
Market Value per Share; or

(vi)future services to be rendered to the Company or a Related Entity; or

(vii)any combination of the foregoing methods of payment.

The Administrator may at any time or from time to time, by adoption of or by
amendment to the standard forms of Award Agreement described in
Section 4(c)(iv), or by other means, grant Awards which do not permit all of the
foregoing forms of consideration to be used in payment for the Shares or which
otherwise restrict one or more forms of consideration.  

11

 

--------------------------------------------------------------------------------

 

8.[Intentionally Omitted].  

9.Withholding of Additional Income Taxes.

(a)Upon the exercise of an Option or SAR, the grant of any other Award for less
than the Fair Market Value of the Common Stock or the vesting of restricted
Common Stock acquired on the exercise of an Award hereunder, the Company, in
accordance with Section 3402(a) of the Code and any applicable state statute or
regulation, may require the Grantee to pay to the Company additional withholding
taxes in respect of the amount that is considered compensation includable in
such person’s gross income.  With respect to (i) the exercise of an Option, (ii)
the grant of any other Award for less than its Fair Market Value, (iv) the
vesting of restricted Common Stock acquired by exercising an Award, or (v) the
exercise of an SAR, the Committee in its discretion may condition such event on
the payment by the Grantee of any such additional withholding taxes.

(b)At the sole and absolute discretion of the Administrator, the holder of
Awards may pay all or any part of the total estimated federal and state income
tax liability arising out of the exercise or receipt of such Awards or the
vesting of restricted Common Stock acquired on the exercise of an Award
hereunder (each of the foregoing, a “Tax Event”) by tendering already-owned
shares of Common Stock or by directing the Company to withhold shares of Common
Stock otherwise to be transferred to the Grantee as a result of the exercise or
receipt thereof in an amount equal to the estimated federal and state income tax
liability arising out of such event, provided that no more Shares may be
withheld than are necessary to satisfy the Grantee’s withholding obligation with
respect to the exercise of Awards; provided, however, that the amount withheld
does not exceed the maximum statutory tax rate or such lesser amount as is
necessary to avoid liability accounting treatment for Awards granted under the
Plan.  In such event, the Grantee must, however, notify the Administrator of his
or her desire to pay all or any part of the total estimated federal and state
income tax liability arising out of a Tax Event by tendering already-owned
shares of Common Stock or having shares of Common Stock withheld prior to the
date that the amount of federal or state income tax to be withheld is to be
determined.  For purposes of this Section 9, shares of Common Stock shall be
valued at their Fair Market Value on the date that the amount of the tax
withholdings is to be determined.

10.Exercise of Award.

(a)Procedure for Exercise; Rights as a Stockholder.  

(i)Any Award granted hereunder shall be exercisable at such times and under such
conditions as determined by the Administrator under the terms of the Plan and
specified in the Award Agreement.

(ii)An Award shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the Award
by the person entitled to exercise the Award and full payment for the Shares
with respect to which the Award is exercised has been made, including, to the
extent selected, use of the broker-dealer sale and remittance procedure to pay
the purchase price as provided in Section 7(b)(v).

12

 

--------------------------------------------------------------------------------

 

(b)Exercise of Award Following Termination of Continuous Service.  In the event
of termination of a Grantee’s Continuous Service for any reason other than
Disability or death (but not in the event of a Grantee’s change of status from
Employee to Consultant), such Grantee may, but only during the Post-Termination
Exercise Period (but in no event later than the expiration date of the term of
such Award as set forth in the Award Agreement), exercise the portion of the
Grantee’s Award that was vested at the date of such termination or such other
portion of the Grantee’s Award as may be determined by the Administrator.  The
Grantee’s Award Agreement may provide that upon the termination of the Grantee’s
Continuous Service for Cause, the Grantee’s right to exercise the Award shall
terminate concurrently with the termination of Grantee’s Continuous Service.  To
the extent that the Grantee’s Award was unvested at the date of termination, or
if the Grantee does not exercise the vested portion of the Grantee’s Award
within the Post-Termination Exercise Period, the Award shall terminate.  

(c)Disability of Grantee.  In the event of termination of a Grantee’s Continuous
Service as a result of his or her Disability, such Grantee may, but only within
twelve (12) months from the date of such termination (or such longer period as
specified in the Award Agreement but in no event later than the expiration date
of the term of such Award as set forth in the Award Agreement), exercise the
portion of the Grantee’s Award that was vested at the date of such
termination.  To the extent that the Grantee’s Award was unvested at the date of
termination, or if Grantee does not exercise the vested portion of the Grantee’s
Award within the time specified herein, the Award shall terminate.

(d)Death of Grantee.  In the event of a termination of the Grantee’s Continuous
Service as a result of his or her death, or in the event of the death of the
Grantee during the Post-Termination Exercise Period or during the twelve (12)
month period following the Grantee’s termination of Continuous Service as a
result of his or her Disability, the Grantee’s estate or a person who acquired
the right to exercise the Award by bequest or inheritance may exercise the
portion of the Grantee’s Award that was vested as of the date of termination,
within twelve (12) months from the date of death (or such longer period as
specified in the Award Agreement but in no event later than the expiration of
the term of such Award as set forth in the Award Agreement).  To the extent
that, at the time of death, the Grantee’s Award was unvested, or if the
Grantee’s estate or a person who acquired the right to exercise the Award by
bequest or inheritance does not exercise the vested portion of the Grantee’s
Award within the time specified herein, the Award shall terminate.  

(e)Extension if Exercise Prevented by Law.  Notwithstanding the foregoing, if
the exercise of an Award within the applicable time periods set forth in this
Section 10 is prevented by the provisions of Section 11 below, the Award shall
remain exercisable until one (1) month after the date the Grantee is notified by
the Company that the Award is exercisable, but in any event no later than the
expiration of the term of such Award as set forth in the Award Agreement.

13

 

--------------------------------------------------------------------------------

 

11.Conditions Upon Issuance of Shares.

(a)If at any time the Administrator determines that the delivery of Shares
pursuant to the exercise, vesting or any other provision of an Award is or may
be unlawful under Applicable Laws, the vesting or right to exercise an Award or
to otherwise receive Shares pursuant to the terms of an Award shall be suspended
until the Administrator determines that such delivery is lawful and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.  The Company shall have no obligation to effect any registration or
qualification of the Shares under foreign, federal or state laws.

(b)As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any Applicable
Laws.

12.Adjustments.  Subject to any required action by the stockholders of the
Company, the number of Shares covered by each outstanding Award, and the number
of Shares which have been authorized for issuance under the Plan but as to which
no Awards have yet been granted or which have been returned to the Plan, the
exercise or purchase price of each such outstanding Award, as well as any other
terms that the Administrator determines require adjustment shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Shares, or similar transaction affecting
the Shares, (ii) any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company, or (iii) any other
transaction with respect to the Company’s Common Stock including a corporate
merger, consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.”  Such
adjustment shall be made by the Administrator and its determination shall be
final, binding and conclusive.  Except as the Administrator determines, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason hereof shall be made with respect to, the number or price of Shares
subject to an Award.  No adjustments shall be made for dividends paid in cash or
in property other than Common Stock of the Company, nor shall cash dividends or
dividend equivalents accrue or be paid in respect of unexercised Options or
unvested Awards hereunder.

13.Corporate Transactions.

(a)Termination of Award to Extent Not Assumed in Corporate
Transaction.  Effective upon the consummation of a Corporate Transaction, all
outstanding Awards under the Plan shall terminate.  However, all such Awards
shall not terminate to the extent they are Assumed in connection with the
Corporate Transaction.

14

 

--------------------------------------------------------------------------------

 

(b)Acceleration of Award Upon Corporate Transaction.  The Administrator shall
have the authority, exercisable either in advance of any actual or anticipated
Corporate Transaction or at the time of an actual Corporate Transaction and
exercisable at the time of the grant of an Award under the Plan or any time
while an Award remains outstanding, to provide for the full or partial automatic
vesting and exercisability of one or more outstanding unvested Awards under the
Plan and the release from restrictions on transfer and repurchase or forfeiture
rights of such Awards in connection with a Corporate Transaction on such terms
and conditions as the Administrator may specify.  The Administrator also shall
have the authority to condition any such Award vesting and exercisability or
release from such limitations upon the subsequent termination of the Continuous
Service of the Grantee within a specified period following the effective date of
the Corporate Transaction.  The Administrator may provide that any Awards so
vested or released from such limitations in connection with a Corporate
Transaction shall remain fully exercisable until the expiration or sooner
termination of the Award.

14.Effective Date and Term of Plan.  The Plan shall become effective upon the
its adoption by the Board.  It shall continue in effect for a term of ten (10)
years from the date of its adoption.

15.Amendment, Suspension or Termination of the Plan.

(a)The Board may at any time amend, suspend or terminate the Plan in any
respect, except that it may not, without the approval of the stockholders
obtained within twelve (12) months before or after the Board adopts a resolution
authorizing any of the following actions, do any of the following:

(i)increase the total number of shares that may be issued under the Plan (except
by adjustment pursuant to Section 12);

(ii)modify the provisions of Section 7(a) regarding the exercise price at which
shares may be offered pursuant to Options (except by adjustment pursuant to
Section 12);

(iii)extend the expiration date of the Plan; and

(iv)except as provided in Section 12 (including, without limitation, due to any
stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), amend an Award granted under the Plan to reduce its
exercise price per share, cancel and regrant new Awards with lower prices per
share than the original prices per share of the cancelled Awards, or cancel any
Awards in exchange for cash or the grant of replacement Awards with an exercise
price that is less than the exercise price of the original Awards, essentially
having the effect of a repricing.

(b)No Award may be granted during any suspension of the Plan or after
termination of the Plan.

(c)No suspension or termination of the Plan (including termination of the Plan
under Section 15, above) shall adversely affect any rights under Awards already
granted to a Grantee without his or her consent.

15

 

--------------------------------------------------------------------------------

 

16.Reservation of Shares.

(a)The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

(b)The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

17.No Effect on Terms of Employment/Consulting Relationship.  The Plan shall not
confer upon any Grantee any right with respect to the Grantee’s Continuous
Service, nor shall it interfere in any way with his or her right or the right of
the Company or a Related Entity to terminate the Grantee’s Continuous Service at
any time, with or without Cause, and with or without notice.  The ability of the
Company or any Related Entity to terminate the employment of a Grantee who is
employed at will is in no way affected by its determination that the Grantee’s
Continuous Service has been terminated for Cause for the purposes of this Plan.

18.No Effect on Retirement and Other Benefit Plans.  Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation.  The Plan is not a
“Retirement Plan” or “Welfare Plan” under the Employee Retirement Income
Security Act of 1974, as amended.

19.Electronic Delivery.  The Administrator may, in its sole discretion, decide
to deliver any documents related to any Award granted under the Plan through an
online or electronic system established and maintained by the Company or another
third party designated by the Company or to request a Grantee’s consent to
participate in the Plan by electronic means.  Each Grantee hereunder consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an online or electronic system established and maintained by the
Company or another third party designated by the Company, and such consent shall
remain in effect throughout Grantee’s term of employment or service with the
Company and any Related Entity and thereafter until withdrawn in writing by
Grantee.  

20.Data Privacy.  The Administrator may, in its sole discretion, decide to
collect, use and transfer, in electronic or other form, personal data as
described in this Plan or any Award for the exclusive purpose of implementing,
administering and managing participation in the Plan.  Each Grantee hereunder
acknowledges that the Company holds certain personal information about Grantee,
including, but not limited to, name, home address and telephone number, date of
birth, social security number or other identification number, salary,
nationality, job title, details of all Awards awarded, cancelled, exercised,
vested or unvested, for the purpose of implementing, administering and managing
the Plan (the “Data”).  Each Grantee hereunder further acknowledges that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan and sale and issuance of shares issued
pursuant to

16

 

--------------------------------------------------------------------------------

 

Awards and that these third parties may be located in jurisdictions that may
have different data privacy laws and protections, and Grantee authorizes such
third parties to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Plan, including any requisite transfer of such Data as may be
required to a broker or other third party with whom the recipient or the Company
may elect to deposit any shares of Common Stock acquired upon any Award.

21.Unfunded Obligation.  Grantees shall have the status of general unsecured
creditors of the Company.  Any amounts payable to Grantees pursuant to the Plan
shall be unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974, as
amended.  Neither the Company nor any Related Entity shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations.  The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder.  Any investments or the creation or maintenance of any trust or any
Grantee account shall not create or constitute a trust or fiduciary relationship
between the Administrator, the Company or any Related Entity and a Grantee, or
otherwise create any vested or beneficial interest in any Grantee or the
Grantee’s creditors in any assets of the Company or a Related Entity. The
Grantees shall have no claim against the Company or any Related Entity for any
changes in the value of any assets that may be invested or reinvested by the
Company with respect to the Plan.

22.Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the
Plan.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

As approved by the Board of Directors on August 6, 2019

17

 